Exhibit99.2(h) MASTER PLACEMENT AGENCY AGREEMENT AGREEMENT, made as of the 22nd day of October, 2007, betweenJohn Hancock Distributors LLC ("Distributors") and Declaration Management & Research LLC (“DMR”) (collectively, the parties); WHEREAS, Distributors is registered as a broker-dealer with the Securities and Exchange Commission ("SEC") under the Securities Exchange Act of 1934 ("1934 Act") and is a member of the National Association of Securities Dealers, Inc. ("NASD"); WHEREAS, DMR is registered as an investment adviser with the SEC under the Investment Advisers Act of 1940 and sponsors and manages certain private investment funds ("Funds") that are excluded from the term "investment company" as defined in the Investment Company Act of 1940; WHEREAS, the parties desire to have Distributors act as placement agent with respect to the private offering and sale of interests ("Interests") in the Funds in the United States and to assume responsibility for all of the securities activities of each "person associated" (as that term is defined in Section 3(a)(18) of the 1934 Act) with Distributors and engaged directly or indirectly in the sale of theInterests ("associated persons"); and WHEREAS, Distributors wishes to utilize the services of employees of DMR, who will be deemed to be associated persons of Distributors, to perform various support and administrative functions in connection with Distributors' responsibilities under this Agreement; NOW, THEREFORE, the parties agree as follows: Appointment of Distributors; Distributors’ Responsibility for its own and its Associated Persons’ Legal Compliance in Offer, Sale and Delivery of Interests 1.Distributors shall act as the placement agent for the Interests, and as such will assume full responsibility for the securities activities of all of its associated persons.
